{¶ 1} This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
{¶ 2} On February 3, 2006, relator, Disciplinary Counsel, filed with this court a certified copy of an order of the Supreme Court of Kentucky entered December 22, 2005, in Curtis J. Hamilton III v. Kentucky Bar Association, in case No. 2004-SC-000105-KB, 180 S.W.3d 470, publicly reprimanding respondent and ordering him to complete eight hours of courses in ethics, including four hours dealing with proper handling and administration of funds in trust accounts. On February 17, 2006, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed no response to the show cause order. This cause was considered by the court and on consideration thereof,
{¶ 3} IT IS ORDERED AND ADJUDGED by this court that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Curtis J. Hamilton III, Attorney Registration No. 0065665, last known business address in Henderson, Kentucky, be publicly reprimanded. It is further ordered that respondent complete eight hours of courses in ethics, including four hours dealing with proper handling and administration of funds in trust accounts. It is further ordered that respondent file with this court, within one year of the date of this order, proof of attendance at these courses.
{¶ 4} IT IS FURTHER ORDERED, sua sponte, by the court that, within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall *1202reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
{¶ 5} IT IS FURTHER ORDERED that, until such time as respondent fully complies with this order, respondent shall keep the Clerk and the Disciplinary Counsel advised of any change of address where respondent may receive communications.
{¶ 6} IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Section.
{¶ 7} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.